Citation Nr: 1741046	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  09-29 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to July 1991.

This case comes to the Board from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
 
This matter was previously remanded by the Board in January 2014, and then denied by the Board in December 2015.  The Veteran appealed that denial to the Court of Appeals for Veterans' Claims (Court), resulting in a Joint Motion for Remand (JMR) approved by the Court in May 2017.  While the Board regrets the further delay to the Veteran, a remand is necessary to ensure that due process, including a proper VA examination and medical opinion, has been provided to the Veteran. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2017 JMR was based on deficiencies in the Board's stated reasons and bases for finding a February 2014 VA examination adequate to support its December 2015 denial of service connection for hypertension and diabetes mellitus, each secondary to service-connected PTSD.  The Board had instructed a VA examiner to evaluate whether the Veteran's hypertension and diabetes were aggravated by his service-connected PTSD.  The remand order defined "aggravated" to mean a "permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability."  The Veteran maintains that this definition is overly restrictive, as 38 C.F.R. § 3.310(b), which controls secondary service connection, does not use the word "permanent" in relation to aggravation.  The Board maintains that the January 2014 remand order used the proper definition of aggravated, but agreed in the JMR that proper reasons and bases in support of this definition had not been provided.  

The Board understands that the proper definition of aggravation in § 3.310(b) is the subject of upcoming litigation before the Court.  Depending on the outcome of this litigation, a second decision with more robust reasons and bases may still be futile, simply resulting in a second JMR requiring a new VA examination or opinion based on a different definition of aggravation.  In order to avoid this possibility and ensure an appropriate VA opinion has been provided, the Board will remand this matter for a supplemental VA medical opinion using the definition preferred by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the February 2014 VA examiner or a similarly qualified VA examiner, for an addendum opinion.  Only if the VA examiner deems it necessary should the Veteran should be afforded a full VA examination.  

The examiner should provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension and/or diabetes mellitus were aggravated (made worse) by his service connected PTSD.  The examiner must address the statements/notes from Dr. C. dated in February 2008.  The term "aggravated" in the above context refers to any increase in severity of the underlying condition that is proximately due to or the result of the Veteran's service-connected PTSD, and not due to the natural progress of the underlying condition.

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, you must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions.  

Please note that the examiner is being asked to provide an opinion based on a different definition of "aggravated" than the one provided in the Board's January 2014 remand order.  Most importantly, this definition does not require a finding of permanent worsening of the underlying condition to support a finding of aggravation.

	2.  Then readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

